Per curiam.
This is a companion case to Treadwell v. State, 233 Ga. 468 (211 SE2d 760) (1965). Treadwell and Atkinson were co-indictees. They were arrested on the same day and received the same treatment throughout. The facts in the two cases are indistinguishable. The only issue raised, denial of a speedy trial, is identical with Treadwell which controls this case.

Judgment affirmed.


All the Justices concur, except Gunter and Ingram, JJ., who dissent.

Submitted March 24, 1975
Decided May 20, 1975.
Archie L. Gleason, for appellant.
Richard Allen, District Attorney, Arthur K. Bolton, Attorney General, B. Dean Grindle, Jr., Assistant Attorney General, for appellee.